*636Oil rebearing.
Per Curiam.
A rebearing has been bad in this case and the majority of the court is agreed to the views expressed in the opinion previously rendered herein. That opinion is therefore adopted as the opinion upon rehearing. The chief justice adheres to the views expressed in his dissenting opinion and Judge Burr concurs in that opinion.
Bronson, Ch. J., and Birdzell and Christianson, JJ., and Burr and Pugh, Dist. JJ., concur.
The Honorable A. G. Burr,- District Judge of the Second District, and the Honorable Tiiomas H. Pugh, District Judge of the Sixth District, sitting upon rehearing in place of Nuessle and JOHNSON, JJ., disqualified.